Citation Nr: 0600647	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 decision 
rendered by the Cleveland, Ohio Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a rating in excess of 30 percent for the veteran's 
service-connected PTSD.  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.  

In September 1997, the veteran testified at a hearing at the 
RO.  A transcript of the proceeding is of record.  

In January 1999, the Board remanded the issue on appeal for 
additional development.  

Thereafter, by way of a November 2000 decision, the Board, in 
pertinent part, granted a 70 percent evaluation for the 
veteran's PTSD.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2004, the Court issued a Memorandum Decision in which 
it found that the November 2000 Board decision lacked an 
adequate statement of reasons and bases in determining that 
the appellant was not entitled to a disability evaluation in 
excess of 70 percent.  The Court vacated and remanded that 
portion of the decision that denied a rating for PTSD in 
excess of 70 percent to the Board.  Thereafter, in January 
2005, the Board remanded the matter to the RO for additional 
development.  

In July 2005, after substantially completing the requested 
development, the RO issued a Supplemental Statement of the 
Case in which it continued the denial of the veteran's claim.  
Accordingly, the case has once again been returned to the 
Board for further review.   



FINDING OF FACT

The veteran's PTSD is manifested by inability to establish 
and maintain effective relationships, disturbed thought and 
behavioral processes, impaired sleep, nightmares, severe 
irritability, and propensity for causing physical injury to 
others.  Most recently it was noted that the combined 
psychiatric disorders cannot be separated and that the 
symptoms more nearly approximate a higher rating.  Earlier 
exams from 1997 recorded low global functioning scores, not 
more recently confirmed.  The more recent score does not 
match reported symptoms.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, a 100 percent 
scheduler evaluation for PTSD is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (1996 & 2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this matter, and in light of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.
II.  Background 

The veteran was originally granted service connection for 
hysterical neurosis, disassociate type, in March 1971.  He 
was assigned an initial 30 percent disability rating.  

As noted above, in November 2000, the Board granted a 70 
percent evaluation for the service-connected disability.  The 
question in this matter is whether the service-connected PTSD 
warrants a 100 percent evaluation.  

The veteran submitted his current claim for an increased 
rating for PTSD in October 1996.  VA records for the period 
from January 1996 to May 2000 were obtained. However, the 
records show treatment primarily for orthopedic disabilities 
and do not contain treatment for PTSD.  

The veteran testified at a hearing at the RO in September 
1997.  He stated that he received psychiatric treatment from 
VA for his disability.  His condition, was reportedly, the 
same since 1970, and had not shown improvement.  He reported 
nightmares, and stated, that socially, he did not get along 
with other people.  His physical disabilities seemed to make 
him more nervous.  He experienced pain from his different 
physical problems.  He was unemployed and on disability as a 
result of a back injury suffered when he worked for VA.  He 
was not receiving Social Security Administration (SSA) 
disability benefits.  His day consisted of cooking and 
cleaning at his house and taking care of his dog.  He could 
drive but experienced pain related to a nonservice-connected 
hip condition.  He had been remarried for approximately one 
year.  He also had problems sleeping but this was mostly 
attributed to orthopedic pain.

During a November 1997 VA psychiatric examination, the 
veteran related that he was unemployed and on disability due 
to a 1984 accident at work for VA.  The veteran said that he 
had trouble sleeping and experienced dreams and nightmares.  
He did not go out and had no friends.  He said that he was 
irritable and easily provoked.  Upon the mental status 
examination, the examiner noted that the veteran was 
cooperative but clearly uneasy about discussing specifics 
regarding Vietnam.  He seemed to be preoccupied at times and 
almost got a little bit detached from the conversation at one 
point in the interview.  His mood was described as depressed, 
anxious and irritable.  There was no evidence of current 
psychotic thought, mood, or perceptual disorder. Sensorium 
and memory were intact.  The veteran was not actively 
suicidal or homicidal.  Judgment and insight seemed to be 
fairly good.  The examiner stated that the veteran understood 
that he needed to be in treatment and that he did not want to 
end up hurting other people by not taking proper care of his 
mental disorder.  The diagnosis was PTSD, as opposed to the 
veteran's service-connected hysterical neurosis, disassociate 
type.  The examiner related the diagnosis to the veteran's 
service in Vietnam.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 18-20 and stated 
that the veteran was still in some danger of hurting himself 
or others and could become violent without much provocation.  

The veteran was afforded a VA psychological examination in 
November 1997.  The examiner noted that the veteran displayed 
a range of emotions from anger and irritability to tearful 
sadness during the evaluation.  The veteran related that he 
felt he had become more violent because of his experiences in 
Vietnam.  The examiner noted that the results of Minnesota 
Multiphasic Personality Inventory (MMPI) II testing indicated 
the presence of psychological distress in the severe range 
that appeared to be inadequately defended.  The examiner 
summarized the testing results as indicative of PTSD with no 
indication of any other co-existing psychiatric disorder.

Upon remand, the veteran was afforded a new VA psychiatric 
examination in September 1999 by the same examiner who 
conducted the November 1997 examination.  Therein, the 
veteran stated that he basically watched television during 
the day.  He lived with his wife and daughter.  He had not 
worked since his back injury in 1984.  The veteran reported 
having frequent arguments with his mother, brother and his 
wife's family.  He did not go out.  The veteran also related 
confrontations with a neighbor over barking dogs and a waiter 
at a restaurant because of perceived poor service.  The 
veteran said that he experienced nightmares.  He was also 
angry that his right hip was not better after surgery.

The examiner reported that the veteran was reasonably 
cooperative at the interview but did not remember him from 
the prior examination.  The veteran was reported to tell a 
story in a fairly clear and understandable fashion, but his 
anger escalated as the interview progressed.  He was very 
convinced that other people had not given him very much 
consideration for the experiences he had when he was in the 
service.  The veteran generally had a rather suspicious 
outlook on everyone around him except for a few people that 
he could trust.  There was no clear evidence of psychosis.  
The veteran did not hallucinate.  He was not actively 
suicidal.  His mood was very angry.  He also appeared to be 
quite depressed and disgusted.  He was easily provoked and 
even just recalling some of the events noted got him close to 
enraged.  His sensorium and memory were intact.  His judgment 
and insight were somewhat impaired.  The veteran said that he 
had to struggle quite a bit to keep from blowing up at other 
people.  He felt the best way to avoid fights was to stay 
away from others as much as possible.  The diagnosis was 
PTSD.  The examiner stated that the veteran had a severe mood 
difficulty in addition to his PTSD.  The examiner noted that 
the Axis IV stressors were moderate to severe.  The veteran 
was unable to work and his exposure to the war was a part of 
his problem.  

In regard to a GAF score on Axis V, the examiner noted the 
veteran was in some danger of him hurting himself or others.  
The examiner related that the veteran dealt with his problems 
by isolating himself and at times his "GAF score is probably 
in the range between 11 and 20, probably 18 to 20, at other 
times when provoked [the veteran's] behavior is simply 
grossly inappropriately [sic], placing him up in the next 
range of functioning."  The examiner said the confrontations 
described by the veteran were examples of such behavior.  
Other times the veteran's GAF would be in the 25 to 30 range.

The veteran was afforded another VA examination in June 2005.  
Therein, he reported no new inpatient psychiatric treatment 
since his last compensation and pension evaluation.  He 
stated that he stayed at home.  He reported an incident in 
2002 whereby he choked a man.  The examiner noted that he had 
a history of violent impulses and intermittent explosions of 
violence.  The veteran reported that he was unable to work 
due to multiple physical ailments and his inability to get 
along with people.  

Upon mental status examination, there was no impairment of 
thought processes or ability to communicate.  He reported no 
current suicidal ideation but stated that he was waiting to 
die.  He denied any hallucinations or delusions.  He was 
oriented to person, place and time.  He had intrusive, 
distracting recollections of trauma in Vietnam every day.  He 
was able to talk about military experiences with his wife and 
his Vietnam veteran friend, but avoided activities which 
might arouse recollections of traumatic experiences in 
Vietnam.  He had difficulty with sleep and had nightmares.  
He was irritable and had difficulty with concentration.  He 
stated that he was hypervigilent and could not go into public 
places.  The axis I diagnosis was PTSD; mood disorder and 
depression secondary to medical condition of pain; and 
alcohol abuse in remission.  A GAF score of 50 was assigned, 
representing a notable degree of impairment in his social and 
occupational functioning.  The examiner noted that the 
disability resulted in occupational and social impairment 
with deficiencies in most areas, such as work, school, 
family, relations, judgment, thinking or mood.  

Upon completion of psychological testing, the examiner noted, 
however, that while the veteran may not be rendered 
unemployable by his PTSD symptoms alone, overall his level of 
psychological instability would be expected to severely, if 
not completely, hamper his ability to function effectively in 
the workplace.  The examiner noted that many of his 
psychological symptoms co-occur, and was unable to separate 
their impact without resorting to speculation.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's PTSD is rated as 70 percent disabling.  
Previously, it was noted that the rating criteria for 
evaluating psychiatric disabilities changed during the 
pendency of the appeal.  See, 61 Fed. Reg. 52,695 (1996).  
The Board will proceed to analyze the veteran's PTSD claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.  See VAOPGCPREC 3- 2000.

Under the prior criteria for Diagnostic Code 9411, 38 C.F.R. 
§ 4.132 (1996), a 70 percent rating is for consideration 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
applicable where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
three criteria for a 100 percent rating are independent of 
one another and only one need to be met to be awarded a 100 
percent disability.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Under the revised criteria for Diagnostic Code 9411, 38 
C.F.R. § 4.130 (2005), a 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Additionally, the provisions of 38 C.F.R. § 4.126(a)(b) 
state:

(a) When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.

(b) When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

In this matter, the veteran's PTSD is manifested by intrusive 
thoughts, sleep impairment with nightmares, and severe 
irritability that often results in persistent danger of 
hurting himself or others.  Affording the veteran the benefit 
of the doubt, the Board finds that the disability more nearly 
approximates the criteria for a 100 percent evaluation.  

In this respect, as it pertains to the former criteria, the 
veteran's irritability often results in aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran's history of violence and aggressive behavior has 
resulted in severe injuries to others and has been attributed 
to his PTSD symptomatology.  Moreover, the VA examiner in 
1997 indicated in that the veteran is unable to retain 
employment due to his PTSD.  In addition, the GAF score of 
18-20 assigned during VA examination in November 1997, and 
the GAF score of 11-30 assigned during the September 1999 VA 
examination are consistent with a 100 percent evaluation.  
Prior to the 1997 examination, it was noted he was not 
undergoing regular treatment.

A GAF score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  A GAF score of 21 -30 is 
defined as "Behavior is considerably influenced by delusions 
or hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends)." DSM-IV.  

Collectively, these examination results indicate that the 
veteran's PTSD symptoms result in an inability to maintain 
occupational and social functioning.  

The Board acknowledges that the examination results obtained 
during the June 2005 VA examination are not entirely 
consistent with a 100 percent evaluation.  The examiner noted 
that the disability resulted in only a notable degree of 
occupational and social impairment and basically links the 
disability with the criteria for a 70 percent evaluation 
under either the former or revised rating criteria.  However, 
the examiner went on further to state that while the PTSD 
symptoms did not result in total occupational and social 
impairment, the symptoms when combined with other psychiatric 
symptoms would "severely, if not completely" hamper his 
ability to maintain employment.  

While the Board is not permitted to combine the effects of 
service-connected and non-service-connected psychiatric 
symptomatology, in this matter, in discussing the veteran's 
ability to maintain employment, the examiner indicated that 
he was unable to separate the symptomatology without 
resorting to speculation.  When, as here, it is not possible 
to separate the effects of a non-service-connected condition 
from those of a service-connected disorder, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service- connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52,698; see also 38 C.F.R. § 3.102 (2005).  In light of 
the foregoing, the Board considers all of the veteran's 
various symptoms in assigning a rating for his PTSD.  
Accordingly, the Board finds that June 2005 VA examiner's 
opinion that the veteran's psychological instability rendered 
him severely if not completely unemployable, supports the 
assignment of a 100 percent disability evaluation.  

In sum, it is the Board's judgment that the veteran's PTSD 
more nearly approximates total social and industrial 
impairment.  Accordingly, a 100 percent scheduler rating is 
warranted for PTSD.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411.


ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


